     Case 2:18-cv-02059-GMN-PAL Document 7 Filed 11/19/18 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Christopher A. J. Swift, Esq.
 2   Nevada Bar No. 11291
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 11731
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Seterus, Inc.
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   MIGUEL-ANGEL MARTINEZ,                              Case No.: 2:18-cv-02059-GMN-PAL
10
                    Plaintiff,                           STIPULATION TO EXTEND
11                                                       DEADLINE TO FILE RESPONSIVE
             vs.                                         PLEADING
12
13   SETERUS, INC,                                       (FIRST REQUEST)

14                  Defendant.
15           Plaintiff, Miguel-Angel Martinez (“Plaintiff”), and Defendant, Seterus, Inc. (“Seterus”)
16   (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
17   follows:
18           On October 26, 2018, Plaintiff filed his Complaint [ECF No. 1]. Seterus was served with
19   Plaintiff’s Complaint on October 31, 2018. Based on the above service, Seterus’ answer or
20   responsive pleading is due on or before November 21, 2018.           The Parties have discussed
21   extending the deadline for Seterus to respond to the complaint.
22           WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Seterus to
23   file its responsive pleading be extended to December 12, 2018.
24   /././
25   /././
26   /././
27   /././
28   /././



                                                 Page 1 of 2
     Case 2:18-cv-02059-GMN-PAL Document 7 Filed 11/19/18 Page 2 of 2




 1          This is the first stipulation for extension of time for Seterus to file its response to
 2   Plaintiff’s Complaint. The parties request this extension in order to continue discussing possible
 3   resolution. The extension is requested in good faith and is not for purposes of delay or prejudice
 4   to any other party.
 5
 6    DATED this 19th day of November, 2018.             DATED this 19th day of November, 2018.
 7    WRIGHT, FINLAY & ZAK, LLP                          HAINES& KRIEGER, LLC

 8    /s/ Ramir M. Hernandez                             /s/ Shawn W. Miller
      Christopher A. J. Swift, Esq.                      David H. Krieger, Esq.
 9    Nevada Bar No. 11291                               Nevada Bar No. 9086
      Ramir M. Hernandez, Esq.                           Shawn W. Miller, Esq.
10    Nevada Bar No. 11731                               Nevada Bar No. 7825
      7785 W. Sahara Ave., Suite 200                     8985 S. Eastern Avenue, Suite 350
11
      Las Vegas, NV 89117                                Henderson, Nevada 89123
12    Attorneys for Defendant, Seterus, Inc.             Attorney for Plaintiff, Miguel-Angel Martinez

13
14
15
16                                                       IT IS SO ORDERED:

17
                                                         ___________________________________
18                                                       UNITED STATES MAGISTRATE JUDGE
19                                                               November 20, 2018
                                                         DATED: _________________________
20
21
22
23
24
25
26
27
28



                                                Page 2 of 2
